187 F.3d 1063 (9th Cir. 1999)
MARGARET PACHECO, Plaintiff-Appellant,v.NEW LIFE BAKERY, INC., Defendant-Appellee.
No. 97-17039
UNITED STATES COURT OF APPEALS FOR THE NINTH CIRCUIT
Filed September 14, 1999

Before: Harlington Wood, Jr.,*. David R. Thompson and Sidney R. Thomas, Circuit Judges.

ORDER

1
The parties advised on August 26, 1999 that this case was settled and dismissed by the District Court on August 23, 1999. An Opinion of this Court had been filed on July 28, 1999 and was pending at the time of settlement on Defendant Appellees Petition for Rehearing and awaiting a requested answer to the petition from Plaintiff-Appellant.


2
Therefore, the Opinion is withdrawn and the Petition for Rehearing is dismissed as moot.



Notes:


*
Honorable Harlington Wood, Jr., Senior Circuit Judge, United States Court of Appeals for the Seventh Circuit, sitting by designation.